Russell, C. J.
1. “An execution emanating from a justice’s court need' not show on its face all the proceedings which are necessary to give that court jurisdiction.” Hamilton v. Moreland, 15 Ga. 343 (2).
2. An entry of service on a summons issued from a justice’s court need not appear on the justice’s docket. Telford v. Coggins, 76 Ga. 683.
3. The question in this case is whether a fund in the hands of the garnishee could be subjected to the payment of a debt due by the defendant. The defendant gave bond to dissolve the garnishment, and contended in the justice’s court that the judgment against him in the main cause, upon which the garnishment was founded, was void because he had never been served in the suit. On this issue the burden of proof was upon him; and as he failed to show that service had not been legally perfected upon him, the justice properly found against him on this issue. *381Besides, the evidence introduced in favor of the garnishment creditor was sufficient to show that the defendant had been served.
Decided January 27, 1914.
Rehearing denied February 4, 1914.
Certiorari; from Fulton superior court — Judge Bell. September 22, 1913.
Henderson Hallman, W. H. Terrell, for plaintiff in error.
Moore & Pomeroy, contra.
4. Even if certiorari was available as a remedy in the present ease, there - was no material error in any of the rulings complained of, and the court did not err in overruling the certiorari. Judgment affirmed.